DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 5/20/21 has been entered.

Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 5/20/21 have been considered as follows.

35 USC 112 Rejections of the claims:
	The rejections are withdrawn in view of the amended claims.
35 USC 102 Rejections of the claims:
	Applicant’s arguments are moot in view of the new ground rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-9 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Huang (US 20120194726, of record).

    PNG
    media_image1.png
    482
    439
    media_image1.png
    Greyscale

Regarding claim 1, Huang teaches a high resolution optical system (Fig. 8A, [149-], Tables 21-23, +-+-+-, also Fig. 2A and Table 3) comprising, sequentially from an object side:
a first lens having a positive refractive power, a convex object-side surface, and a convex image-side surface;a second lens having a negative refractive power and a concave image-side surface;a third lens having a refractive power and a convex object-side surface;a fourth lens having a negative refractive power;a fifth lens having a refractive power; anda sixth lens having a refractive power and a concave image-side surface,
wherein a thickness of the first lens at an optical axis is greater than a thickness of the third lens at the optical axis, and a thickness of the sixth lens at the optical axis is greater than a thickness of the fourth lens at the optical axis (as seen in Fig. 8A).

Regarding claim 2, Huang further teaches an aperture stop is disposed in front of the first lens or between the first lens and the second lens (800 in Fig. 8A).

Regarding claim 3, Huang further teaches the optical system satisfies the following Conditional Expression with respect to conditions of optical power: [Conditional Expression] |f4/f| > 2.5 here, f4 represents a focal length of the fourth lens, and f represents a focal length of the entire optical system (Table 3: 176/3.88).

Regarding claim 4, Huang further teaches the optical system satisfies the following Conditional Expression with respect to conditions of correction of chromatic aberration:[Conditional Expression] V1-V4<40 here, V1 represents an Abbe number of the first lens, and V4 represents an Abbe number of the fourth lens (Table 21: 55.8-23.8).

Regarding claim 5, Huang further teaches the optical system satisfies the following Conditional Expression with respect to conditions of the shape of the fourth lens: [Conditional Expression] 0.5<OAL / f<2.0 here, OAL represents a distance from the object-side surface of the first lens to the image surface along the optical axis (Table 21: ~ 4/3).

Regarding claim 6, Huang further teaches the optical system satisfies the following Conditional Expression with respect to conditions of chromatic aberration:

Regarding claim 7, Huang further teaches the first to sixth lenses are formed of plastic lenses (Table 21).

Regarding claim 8, Huang further teaches at least one or both surfaces of the first to sixth lenses are formed as aspherical surfaces (Table 21: ASP).

Regarding claim 9, Huang further teaches an optical filter consisting of a cover glass coated with an infrared cut filter for blocking excessive infrared rays included in light introduced from the outside between the six lens and an image surface (IR-filter in Table 21).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234